178 F.2d 923
LAKE SHORE NATIONAL BANK, Executor U/W Ray V. Barber,Deceased, Late Trading Under the Name and Style ofThe Aircraft Company,v.BELLANCA AIRCRAFT CORPORATION, Appellant.
No. 10072.
United States Court of AppealsThird Circuit.
Argued Jan. 4, 1950.Decided Jan. 17, 1950.

S. Samuel Arsht, Wilmington, Del.  (Morris, Steel, Nichols & Arsht, Wilmington, Del., on the brief), for appellant.
James R. Morford, Wilmington, Del.  (Marvel & Morford, Wilmington, Del., on the brief), for appellee.
Before BIGGS, Chief Judge, and MARIS and KALODNER, Circuit Judges.
PER CURIAM.


1
Careful consideration of the oral arguments and of the briefs and the record in this case convinces us that no substantial error was committed by the court below.  Accordingly, the judgment appealed from will be affirmed.